Case 8:15-cv-00011-TPB-CPT Document 154 Filed 02/12/20 Page 1 of 4 PageID 1769




                           UNITED STATES DISTRICT COURT FOR
                            THE MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

 OXEBRIDGE QUALITY RESOURCES                                   CASE 8:15-cv-00011
 INTERNATIONAL, LLC, and
 CHRISTOPHER PARIS, Individually

  Plaintiffs v.

 MARC SMITH, individually,
 and d/b/a CAYMAN
 BUSINESS SYSTEMS

 Defendants
                                            /


   FEBRUARY 12TH DECLARATION OF CHRIS PARIS IN SUPPORT OF ORDER TO
    SHOW CAUSE WHY MARK SMITH SHOULD NOT BE HELD IN CONTEMPT

        The undersigned, Chris Paris, hereby swears and attests under penalty of perjury as follows:

        1. My name is Chris Paris. I am the managing member of Oxebridge Quality Resources,

             LLC (“Oxebridge”).

        2. Marc Smith has caused great damage to my business for many years now. While he is

             denying he is the one writing content about me online, he is clearly not telling the truth

             as chronicled below.

                                     PROCEDURAL HISTORY

        3. A succinct history of this case starts on March 19, 2015 when a joint stipulation on

             injunction was filed with the court, signed by all parties (Doc. 33).

        4. On March 23, 2015 this joint stipulation was approved and the court retained

             jurisdiction to enforce the terms therein (Doc. 35). The injunction read as follows:


                                                   1
Case 8:15-cv-00011-TPB-CPT Document 154 Filed 02/12/20 Page 2 of 4 PageID 1770



           Paragraph 5(a)-(c) of the Joint Stipulation on Injunction:

              a. SMITH agrees to refrain from publishing commentary on the personal,
                 professional, business or other affairs of PARIS and OXEBRIDGE. More
                 specifically:

                      i. SMITH will remove all posts, links and other subject matter
                         mentioning OXEBRIDGE or PARIS currently on the
                         Elsmar.com Internet forum. Such removal must be
                         permanent so that the posts, links and other subject matter
                         cannot be retrieved or revived at a later date.

                     ii. SMITH will remove any online commentary regarding
                         OXEBRIDGE or PARIS authored by SMITH on any other
                         website, social network, or any other manner of technology
                         or communication now known or later to become known.

                    iii. SMITH will not publish any new content about
                         OXEBRIDGE or PARIS on the Elsmar.com Internet
                         forum, any other website, social network, or any other
                         manner of technology or communication now known or
                         later to become known, whether under his real name,
                         anonymously or pseudonymously, or through the
                         collaboration of any third party.

       5. That Joint Stipulation does not require me to remove any prior material about Smith,

          despite his continued claims to that effect.

       6. Almost immediately, Smith violated the injunction by posting content about me on

          Elsmar.com.

       7. On January 13, 2016, the Court issued an Order to Show Cause why Smith should not

          be held in contempt or otherwise sanctioned for violating the Joint Stipulation on

          Injunction (Doc. 69).

       8. On July 28, 2016, the magistrate judge issued a report recommending Smith be fined

          $1,000.00 for violating the injunction (Doc. 99).


                                                2
Case 8:15-cv-00011-TPB-CPT Document 154 Filed 02/12/20 Page 3 of 4 PageID 1771



       9. Subsequently, on January 18, 2017, the Court awarded plaintiff $4,705.25 in

          reasonable attorney's fees in for Smith’s violation of the injunction (Doc. 120).

      SMITH NEVER CAME INTO COMPLIANCE WITH THE COURT ORDER

       10. Simultaneously, while it was being litigated that Smith was violating the injunction

          for posting content on Elsmar.com, he created two more websites where he hid

          behind a pseudonym to defame me.

       11. Oxebridge.co was registered under the email address to peachfarmllc@neomailbox.ch

          on October 19, 2016. This email address is listed as the technical, registrant, and

          billing contact.

       12. On July 6th, 2017, a contact of mine sent an email to peachfarmll@neomailbox.ch.

          The contact received a response not from peachfarmllc@mailbox.ch, but instead from

          Marc Smith’s personal email address elsmarmarc@gmail.com; the email was then

          forwarded to me.

       13. The address elsmarmarc@gmail.com is the same address filed with the Court as

          Smith’s personal email used for electronic service of court filings.

       14. Smith also created a mirror site osteinfo.com, which copied all the content from

          oxebridge.co. This served to further influence Google Search results.

       15. In 2019, I wrote to Smith about infringing content about me that appeared on message

          boards on Elsmar.com. He admitted his knowledge of the infringing material, but told

          me to file a report claim rather than simply agreeing to remove the content as required

          by the terms of the joint stipulation.



                                                   3
Case 8:15-cv-00011-TPB-CPT Document 154 Filed 02/12/20 Page 4 of 4 PageID 1772



       16. OxebridgeQualityLawsuits.com is the most recent website which ran from 2018 into

          2020 and is dedicated solely to defaming me.

       17. OxebridgeQualityLawsuits.com claimed that it was going to run an interview with

          Smith in 2019. The fact that they were going to run an interview in itself shows that

          Smith was involved in the content of the website and/or was actively collaborating

          with the website.

       18. Also,   emails     I   sent   to   Smith   immediately   appeared   on   the   website

          oxebridgequalitylawsuits.com.

       19. Oxebridgequalitylawsuits.com continued to publish defamatory content up until this

          motion was set for hearing. Then mysteriously all the content disappeared.

       20. Smith was required to not publish any content about me ever again and to remove all

          past content about me. The fact that the court previously only fined him $1,000 and

          awarded 4,705.25 in attorney’s fees did not prove to be a sufficient deterrent as

          demonstrated by the fact that Smith never stopped violating the injunction.

              I hereby swear under penalty of perjury, on this 12th day of February 2020, that the

       information set forth in this Declaration is true and accurate.




                                                  _________________________

                                               CHRIS PARIS
                                               OXEBRIDGE QUALITY RESOURCES, LLC




                                                  4
